Smith, P. J.,
This matter comes before us on a rule for a more specific statement of claim. The cause of action is based upon an alleged breach of a written warranty agreement entered into at the time the plaintiff purchased shares of stock from the Mitten Bank *688Securities Corporation. The alleged warranty is as follows:
“Ready Market
“Until MBSC is listed on the stock exchange, or until further notice, a market for the purchase and sale of MBSC is maintained at Mitten Bank, Broad and Locust Streets, and at all other Mitten Bank locations. Should you be forced to sell, you will receive $25 per share, par value. There is a charge of 25c per share to cover the cost of this service.”
The statement of claim avers that the plaintiff or plaintiffs on October 14, 1929, went to the Mitten Bank, Broad and Market Streets, before the stock was listed on the exchange, and made a demand on the proper official agent and representative whose name is unknown to plaintiffs and who is the individual through whom they purchased the said stock.
The petitioner claims that this averment is not sufficient because it fails to disclose the identity of the official agent or representative of the defendant upon whom demand and tender is alleged to have been made.
It will be noticed that the terms of the alleged warranty do not call for a demand to be made upon some representative who is designated by name or title. Demand was made at the places designated on several occasions. It was the duty of the bank to direct the plaintiffs to a representative of the bank having charge of the purchase of these securities if there was such an individual employed for that purpose. The one averment that the plaintiffs made their demand on the man who had sold them the securities is sufficient designation and identification to put the defendant on notice. It is not necessary for the plaintiffs to have made more than one demand.

Decree

And now, to wit, May 14, 1985, the rule for more specific statement of claim is discharged.